Exhibit 10.26







EMPLOYMENT AGREEMENT




THIS AGREEMENT, dated October 15, 2007 is made by and between Kimco Realty
Corporation (the “Company”), a Maryland corporation, and Michael J. Flynn (the
“Executive”).

1.

Employment.  The Company hereby agrees to employ Executive, and Executive hereby
agrees to be employed by the Company, upon the terms and subject to the
conditions set forth in this Agreement.

2.

Certain Definitions.

(a)

“Base Salary” is defined in Section 6(a).

(b)

“Bonus” is defined in Section 6(b).

(c)

“Automobile” is defined in Section 6(c).   

(d)

“Benefits” is defined in Section 6(e).

(e)

“Board” means the Board of Directors of the Company.

(f)

 “Cause”.  For purposes of this Agreement, “Cause” shall mean any of the
following (i) conviction of a crime (including conviction on a nolo contendere
plea) involving the commission by Executive of a felony or of a criminal act
involving, in the good faith judgment of the Board, fraud, dishonesty, or moral
turpitude; (ii) deliberate and continual refusal to perform employment duties
reasonably requested by the Company or an affiliate after thirty (30) days’
written notice by certified mail of such failure to perform, specifying that the
failure constitutes cause (other than as a result of vacation, sickness, illness
or injury); (iii) fraud or embezzlement determined in accordance with the
Company’s normal, internal investigative procedures consistently applied in
comparable circumstances; or (iv) gross misconduct or gross negligence in
connection with the business of the Company or an affiliate which has a
substantial adverse effect on the Company or the affiliate.

(g)

“Change in Control”.  For purposes of this Agreement, a “Change in Control”
shall mean (i) a sale of all or substantially all of the assets of the Company
to a Person who is not an Affiliate of the Company or an entity in which the
shareholders of the Company immediately prior to such transaction do not control
more than 50% of the voting power immediately following the transaction, (ii) a
sale by any Person resulting in more than 50% of the voting stock of the Company
being held by a Person or Group that does not include Company or (iii) a merger
or consolidation of the Company into another entity which is not an Affiliate of
the Company or an entity in which the shareholders of the Company immediately
prior to such transaction do not control more than 50% of the voting power
immediately following the transaction.








170




--------------------------------------------------------------------------------

(h)

"Significantly Disabled"   For purposes of this Agreement, Executive shall be
“Significantly Disabled” with or without reasonable accommodation if Executive
is physically or mentally incapacitated so as to render Executive incapable of
performing his usual and customary duties under this Agreement.  Executive’s
receipt of disability benefits under the Company’s long-term disability benefits
plan (the “LTD Plan”) or receipt of Social Security disability benefits shall be
deemed conclusive evidence of Total Disability for purpose of this Agreement;
provided, however, that in the absence of Executive’s receipt of such long-term
disability benefits or Social Security benefits, the Board may, in its
reasonable discretion (but based upon appropriate medical evidence), determine
that Executive is Significantly Disabled.

(i)

“Effective Date” shall mean January 1, 2008.

(j)

 “Stock Options” is defined in Section 6(d).

(k)

“Term of Employment” is defined in Section 3.

(l)

“Renewed Term of Employment” is defined in Section 4.

3.

Term of Employment.  The period of Executive’s employment under this Agreement
shall begin as of the Effective Date and shall continue until December 31, 2008
(the “Term of Employment“), unless sooner terminated in accordance with Section
7 below or unless renewed pursuant to Section 4 or extended by mutual agreement
of the parties.

4.

Renewal.  If this Agreement is not otherwise terminated, it will automatically
renew for a term of one (1) year (the "Renewed Term of Employment") effective on
the day after the Term of Employment ends (the "renewal date"), unless either
party hereto gives written notice of non-renewal at least ninety (90) days prior
to the end of the Term of Employment.  

5.

Duties and Responsibilities.  

(a)

During the Term of Employment and any Renewed Term of Employment, the Executive
shall serve as Vice Chairman and President of the Company.  In such capacity,
Executive shall perform the customary duties and have the customary
responsibilities of such positions and such other duties as may be assigned to
Executive from time to time by the officer to whom Executive reports or by the
designee of the Company’s Chief Executive Officer.

(b)

Executive agrees to faithfully serve the Company, devote his full working time,
attention and energies to the business of the Company, its subsidiaries and
affiliated entities, and perform the duties under this Agreement to the best of
his abilities.








171




--------------------------------------------------------------------------------

(c)

Executive agrees (i) to comply with all applicable laws, rules and regulations,
and all requirements of all applicable regulatory, self-regulatory, and
administrative bodies; (ii) to comply with the Company’s rules, procedures,
policies, requirements, and directions; and (iii) not to engage in any other
business or employment without the written consent of the Company except as
otherwise specifically provided herein.

(d)

In connection with his employment during the Term of Employment and Renewed Term
of Employment, if any, the Executive shall be based at any location agreed upon
between the Executive and the Company.

1.

Compensation and Benefits.

(a)

Base Salary.  During the Term of Employment or Renewed Term of Employment, if
any, the Executive shall receive a base salary (“Base Salary”) at a rate of
$700,000 per annum (or such greater amount as shall be determined by the
Company’s Chief Executive Officer in conjunction with the Board of Directors),
payable monthly or more frequently in accordance with the Company’s practice as
applied to other senior executives.  Such base salary shall be reviewed at least
annually.

(b)

Bonus.  Provided that Executive remains employed hereunder on such dates, on
each annual anniversary of the Effective Date, Executive shall become entitled
to receive a cash bonus (the “Minimum Bonus”) at the minimum amount of $625,000
(or such greater amount as shall be determined by the Company’s Chief Executive
Officer in conjunction with the Board of Directors).

(c)

Automobile.  During the term of Employment and Renewed Term of Employment, if
any, the Company shall also provide Executive with use of an automobile selected
by Executive and shall pay fuel, oil and other vehicle necessities and
maintenance and repairs cost and expenses for or to the automobile and shall
provide a driver for the Executive’s use of the automobile on Company business.

(d)

Equity Compensation.

 Executive shall be eligible to be granted options to purchase shares of the
Company’s common stock (“Stock Options”) in accordance with the terms of the
Stock Option Plan for Key Employees and Outside Directors of Kimco Realty
Corporation (the “Option Plan”) and may be eligible for future grants as well.
If a Restricted Stock Plan is adopted, the Executive will be eligible for
grants.  Executive understands that the amount, existence, terms and conditions
of any such grants shall be determined in the sole discretion of the Board of
Directors or committee thereof.

(e)

Benefits.  During the Term of Employment or Renewed Term of Employment, if any,
the Executive shall be entitled to participate in or receive benefits under the
employee benefit plans (including health, welfare and insurance plans) and other
arrangements made available by the Company to its senior employees generally








172




--------------------------------------------------------------------------------

(collectively “Benefits”), subject to and on a basis consistent with the terms,
conditions and overall administration of such plans or arrangements; provided,
however, that the Executive shall be entitled to four (4) weeks of paid vacation
per annum during the Term of Employment or Renewed Term of Employment, if any,
exclusive of Company holidays and that Executive shall be entitled to take sick
or personal days off in accordance with the Company’s practice as applied to
other senior executives.

(f)

Business Expenses.  The Company shall reimburse the Executive for all reasonable
travel and other business expenses incurred by the Executive in the performance
of his duties to the Company hereunder provided that such expenses are incurred
for business reasons and accounted for in accordance with the Company’s policy.

(g)

No Waiver.  The Executive shall also be entitled to such other benefits or terms
of employment as are provided by law.

2.

Termination of Employment.  The Executive’s employment hereunder may be
terminated by the Company or the Executive, as applicable, without any breach of
this Agreement only under the following circumstances:

(a)

Death.  The Executive’s employment hereunder shall terminate upon his death.

(b)

Disability.  If the Company determines in good faith that the Executive is
Significantly Disabled during the Term of Employment, the Company may give the
Executive written notice of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive, provided that within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of his duties with or without a
reasonable accommodation.

(c)

Cause.  The Company may terminate the Executive’s employment hereunder for
Cause.  

(d)

Without Cause.  The Company may terminate the Executive’s employment at any time
hereunder without Cause upon thirty (30) days notice.

(e)

Expiration of Term of Employment and Ninety Day Notice Not to Renew.
 Executive’s employment hereunder shall terminate upon expiration of the Term of
Employment upon written notice by either party provided ninety (90) days before
the expiration of the Term of Employment in accordance with Section 4, above, or
if this Agreement is renewed, before expiration of the Renewed Term of
Employment, if applicable.  The giving of notice not to renew shall not
constitute a termination without Cause.








173




--------------------------------------------------------------------------------

(f)

Notice of Termination.  Any termination of the Executive’s employment hereunder
(other than by reason of the Executive’s death or expiration of the Term of
Employment or Renewed Term of Employment, if any) shall be communicated by a
notice of termination to the other parties hereto.  For purposes of this
Agreement, a “notice of termination” shall mean a written notice which (i)
indicates the specific termination provision in the Agreement relied upon, (ii)
sets forth in reasonable detail any facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision
indicated and (iii) specifies the effective date of the termination.

3.

Compensation Following Termination of Employment.  Upon termination of
Executive’s employment under this Agreement, Executive (or his/her designated
beneficiary or estate, as the case may be) shall be entitled to receive the
following compensation:

(a)

Base Salary and Accrued but Unpaid Expenses and Vacation.  The Company shall pay
Executive any Base Salary for services rendered to the date of termination, any
accrued but unpaid expenses required to be reimbursed under this Agreement, and
any vacation accrued, but unused, to the date of termination.

(b)

Other Compensation and Benefits.  Except as otherwise provided under this
Agreement,

(i)

any other compensation or benefits to which Executive may be entitled at the
time of termination shall be determined and paid in accordance with the terms of
such plans, policies and arrangements providing such compensation or benefits,
and

(ii)

except as provided hereunder, Executive shall have no right to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to future periods after such termination or resignation.

(c)

Additional Compensation Payable Following Termination without Cause.  If the
Executive’s employment shall terminate without Cause (pursuant to Section 7(d)),
and if Executive executes a “Separation Agreement and General Release” in
substantially the same form as attached hereto as Exhibit A, the Company shall
provide the following compensation and benefits to Executive unless the Change
in Control provisions of Section 24 below apply:

(i)

Base Salary.  The Company shall pay the Executive a severance benefit equal to
the greater of A) the remaining Base Salary payments to which Executive would be
entitled for the remainder of the Term of Employment (or if this Agreement is
renewed, the Renewed Term of Employment) if such termination had not occurred or
B) one year’s payment of Base Salary.  Such payments shall be made at the same
time and in the same manner as such compensation had been paid prior to such
termination of employment.








174




--------------------------------------------------------------------------------

(ii)

Minimum Bonus.  The Company shall pay Executive the Minimum Bonus(es) that he
would have received pursuant to Section 6(b) if his employment had continued
until the end of the Term of Employment (or if this Agreement is renewed, until
the end of the Renewed Term of Employment).

(iii)

Continuation of Benefits.  The Company shall make all necessary payments for and
provide all Benefits to Executive under this Agreement as if his employment had
continued until the end of the Term of Employment (or if this Agreement is
renewed, until the end of the Renewed Term of Employment) or for one year,
whichever is greater.  

(iv)

Vesting of Stock Options.  All outstanding unvested Stock Options shall become
immediately vested and fully exercisable.

(v)

Upon death or significant disability, the Executive (or such Payee as the
Executive shall have designated on the signature page hereof) shall be entitled
to six (6) months of base salary (or such greater amount as determined in
Section 6(a), above) and any options with respect to common stock options of the
Company then held by Executive, which are not yet exercisable shall thereupon
become exercisable in accordance with the terms of such option.

(d)

No Other Compensation.  If Executive’s employment is terminated by reason of
Cause or resignation by Executive (other than in accordance with Section 24
below following a Change in Control) or Expiration of the Term of Employment or
Renewed Term of Employment, if any, then Executive shall not be entitled to any
other compensation or benefits from the Company except as described in Section
8(a) and (b) above.

4.

Survival.  The expiration or termination of the Term of Employment or Renewed
Term of Employment, if any, shall not impair the rights or obligations of any
party hereto which shall have accrued hereunder prior to such expiration.

5.

Disputes.  Any dispute or controversy arising under, out of, in connection with
or in relation to this Agreement shall, at the election and upon written demand
of any party to this Agreement, be finally determined and settled by arbitration
in Garden City, New York in accordance with the rules and procedures of the
American Arbitration Association, and judgment upon the award may be entered in
any court having jurisdiction thereof.  In such arbitration, each party shall
bear its own legal fees and related costs, except that the parties shall share
the fee of the arbitrator, where Employee pays an amount equal to the cost of
the filing fee or purchasing an index number in federal or state court,
whichever is less.  To the extent that any claim is found not to be subject to
arbitration, such claim shall be either decided by the U.S. District Court for
the Eastern District of New York, or the Supreme Court in and for Nassau County,
New York and all such claims shall be adjudicated by a judge sitting without a
jury.








175




--------------------------------------------------------------------------------

The prevailing party in any such proceeding shall be entitled to collect from
the other party, all legal fees and expenses as permitted by law.

6.

Consultancy.  Upon termination of the Term of Employment, or if the employment
term is renewed, upon termination of the Renewed Term of Employment, Executive
and the Company shall thereupon enter into a consulting agreement which shall
provide for compensation of $250,000 per annum for a term of three years.

7.

Restrictive Covenants.

This Section 12 shall not apply in the event of termination following a Change
in Control (as defined in Section 2(g), above), pursuant to Section 24, below.

(a)

Confidentiality.  

(i)

During Executive’s Term of Employment or Renewed Term of Employment, if any,
with the Company, Executive will not use or disclose to any individual or entity
any Confidential Information (as defined below) except (i) in the performance of
Executive's duties for the Company, (ii) as authorized in writing by the
Company, or (iii) as required by law or legal process, provided that prior
written notice of such required disclosure is provided to the Company and that
all reasonable efforts to preserve the confidentiality of such information shall
be made.  

(ii)

As used herein, "Confidential Information" shall mean information that (i) is
used or potentially useful in the Company's business, (ii) the Company treats as
proprietary, private or confidential, and (iii) is not generally known to the
public.  "Confidential Information" includes, without limitation, information
relating to the Company's products or services; marketing, selling or business
or development plans; current or prospective customer, client, landlord, owner
and tenant lists and data, trade secrets, call lists, manuals, policies,
memoranda, notes, records, technical data, sketches, plans, drawings, formulae,
research and development data, sources of supply and material, operating and
cost data, financial information and personnel information.  "Confidential
Information" also includes proprietary and/or confidential information of the
Company's customers, clients, landlords, owners, tenants, suppliers and business
or joint venture partners who may share such information with the Company
pursuant to a confidentiality agreement or otherwise.  

(b)

Non-Competition.  In consideration of Executive's employment or the continuation
of Executive's employment with the Company and the access to Confidential
Information provided by the Company, including customer, client, landlord, owner
and tenant contact information, Executive agrees and covenants that:








176




--------------------------------------------------------------------------------

(i)

Executive shall not in any states where the Company does business enter into
competition (as defined below) with the Company during Executive’s Term of
Employment or Renewed Term of Employment, if any, with the Company or, if he
resigns or is deemed to have resigned from employment (e.g., job abandonment),
until December 31, 2008 or one (1) year from the renewal date of the contract,
whichever is greater, and

(ii)

As used herein, the term "competition" shall mean the direct or indirect
ownership, management, employment or other participation in any business whose
products or activities compete in whole or in part with the services or
activities of the Company or any of its subsidiaries, including, without
limitation, any real estate investment trust or other business which manages, or
owns and operates, or purchases and sells shopping malls or shopping centers,
provided, however, that Executive may acquire up to one percent of any class of
securities of any enterprise if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.

(c)

Non-Solicitation.   

(i)

While employed by the Company or, if he resigns or is deemed to have resigned
from employment (e.g., job abandonment), until December 31, 2008, Executive
shall not in any capacity employ or solicit for employment, or recommend that
another person employ or solicit for employment, any person who is then and was
at any time during Executive's employment an employee, sales representative or
agent of the Company or any subsidiary or affiliate of the Company.

(ii)

Executive agrees that while employed by the Company or, if he resigns or is
deemed to have resigned from employment (e.g., job abandonment), until December
31, 2008, he will not, on behalf of himself, or any other person, firm or
corporation, solicit any of the Company's customers, clients, landlords, owners,
tenants, and business or joint venture partners with whom he has had contact
while working for the Company; nor will Executive in any way, directly or
indirectly, for himself, or any other person, firm, corporation or entity,
divert, or take away any of the Company's customers, clients, landlords, owners,
tenants, suppliers and business or joint venture partners with whom Executive
has had contact.  For purposes of this Section, the term "contact" shall mean
engaging in any communication, whether written or oral, with the customer,
client, landlord, owner, tenant, supplier and business or joint venture partner
or any representative thereof, or obtaining any information with respect to such
customer, client, landlord, owner, tenant, supplier and business or joint
venture partner or representative thereof.








177




--------------------------------------------------------------------------------

(d)

Remedies for Breach of Confidentiality, Non-Competition and Non-Solicitation
Provisions of this Agreement.  Executive acknowledges that this Section 12, its
terms and his compliance are necessary to protect the Company's Confidential and
Proprietary Information, its business and its goodwill, and that a breach of any
of Executive's promises contained in this Section 12 will irreparably and
continually damage the Company to an extent that money damages may not be
adequate.  For these reasons, Executive agrees that in the event of a breach or
threatened breach by the Executive of this Section 12, the Company shall be
entitled to a temporary restraining order and preliminary injunction restraining
Executive from such breach, without the posting of a bond.  Nothing contained in
this Section shall be construed as prohibiting the Company from pursuing any
other remedies available for such breach or threatened breach or any other
breach of this Agreement.  The Company and Executive further acknowledge and
agree that it may be difficult, if not impossible; to compute the actual damages
that will be suffered by the Company upon Executive’s violation of this Section
12.  It is agreed, therefore, that in the event Executive breaches these
provisions, Executive shall pay to the Company liquidated damages of a full
year's salary during any period of breach and forfeit any payments due under
Agreement, or any actual damages that the Company may incur as a result of such
breach, whichever amount is greater, in addition to any other damages, including
without limitation punitive damages, attorney's fees and costs, awarded by a
court or arbitrator related to any breach of these provisions.

(e)

Effect of Termination of Employment.  Notwithstanding the provisions of Section
7(e) of this Agreement, the period of Executive's employment for purposes of
determining the applicability of the restrictions contained in Section 12 of
this Agreement shall include any period during which Executive is employed by
the Company's successors or assigns.  Upon termination of employment, as defined
herein and for whatever cause, Executive shall immediately deliver to the
Company or its successors or assigns, all Company property, including without
limitation all Confidential Information as defined above.

8.

Withholding of Taxes.  The Company shall withhold from any compensation and
benefits payable under this Agreement all applicable federal, state, local, or
other taxes.

9.

Binding on Successors.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.  The Company shall cause
any successor to all or substantially all of its assets or business to assume
this Agreement.

10.

Governing Law.  This Agreement is being made and executed in and is intended to
be performed in the State of New York, and shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
New York without regard to its conflict or choice of law rules.








178




--------------------------------------------------------------------------------

11.

Validity.  The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

12.

Notices.  Any notice, request, claim, demand, document and other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent, by telex, telecopy,
facsimile transmission, or certified or registered mail, postage prepaid, as
follows:

If to the Company, addressed to:




3333 New Hyde Park Rd.

New Hyde Park, NY 11042

Att: Vice President of Human Resources




If to the Executive, to him at the address set forth below under his signature;
or at any other address as any party shall have specified by notice in writing
to the other parties in accordance herewith.




13.

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  This Agreement shall not become
enforceable until executed by the Company.

14.

Entire Agreement.  The terms of this Agreement are intended by the parties to be
the final expression of their agreement with respect to the employment of the
Executive by the Company, may not be contradicted by evidence of any prior or
contemporaneous agreement and supersedes any and all prior agreements, including
specifically the November 1, 1998 Employment Agreement between the Company and
the Executive.  The parties further intend that this Agreement shall constitute
the complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.

15.

Amendments; Waivers.  This Agreement may not be modified, amended, or terminated
except by an instrument in writing, signed by the Executive and approved by the
Executive Compensation Committee of the Board of Directors or by an arbitrator
or court seeking to render enforceable through "judicial" modification an
otherwise unenforceable provision.  By an instrument in writing similarly
executed, the Executive or the Company may waive compliance by the other party
with any provision of this Agreement that such other party was or is obligated
to comply with or perform, provided, however, that such waiver shall not operate
as a waiver of, or estoppel with respect to, any other or subsequent failure.
 No failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.








179




--------------------------------------------------------------------------------

16.

No Inconsistent Actions; Cooperation.  

(a)

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement.  Furthermore, it is the intent of the parties hereto to act
in a fair and reasonable manner with respect to the interpretation and
application of the provisions of this Agreement.

(b)

Each of the parties hereto shall cooperate and take such actions, and execute
such other documents as may be reasonably requested by the other in order to
carry out the provisions and purposes of this Agreement.

17.

No Alienation of Benefits.  To the extent permitted by law the benefits provided
by this Agreement shall not be subject to garnishment, attachment or any other
legal process by the creditors of the Executive, his beneficiary or his estate.

18.

Indemnification.  The Company shall provide indemnification to the Executive to
the extent permitted by the Company’s corporate bylaws and under New York law.

19.

Change in Control.  

(a)

Requirements for Additional Compensation.  If a Change in Control occurs and the
Executive’s employment is terminated for any reason, at any time by the Company
without Cause pursuant to Section 7(d) above, or by the Executive if prior to
the end of the 60-day period beginning on the date of the Change in Control, the
Company shall provide the Executive with the additional compensation and
benefits described in this Section 24.

(b)

Lump Sum Payment.  The Company shall pay Executive an amount equal to the lesser
of:

(i)

The amount of Base Salary under this Agreement (or any salary of greater amount
he was receiving as was determined pursuant to Section 6(a)) and bonus (defined
by the amount of bonus he most recently received or the Executive’s minimum
bonus, if he has never yet received a bonus), that would have been payable to
the Executive if he had continued in employment until the end of the Term of
Employment or Renewed Term of Employment, if any; or

(ii)

The greatest payment which in combination with all other payments to which he
would be entitled, would not constitute an “excess parachute payment” as such
term is defined in Section 28(b)(1) of the Internal Revenue Code.

The amount determined under this subsection (b) of this Section 24 will be paid
to Executive in a single lump sum within thirty (30) days after his last day of
employment.








180




--------------------------------------------------------------------------------

(c)

Continuation of Benefits.  The Company shall make all necessary payments for and
provide all Benefits to Executive under this Agreement as if his employment had
continued until the later of the end of the Term of Employment (or if the
Agreement is renewed, the Renewed Term of Employment) or the end of the one-year
period beginning on his date of termination.

(d)

Vesting of Stock Options.  All outstanding unvested Stock Options shall become
immediately vested and fully exercisable.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.




KIMCO REALTY CORPORATION,

a Maryland corporation




By: _/s/ Milton Cooper__________  




EXECUTIVE







/s/ Michael J. Flynn____________

Michael J. Flynn

215 Old Church Road

Greenwich, CT  06830







­­­­­­­­­­­­­­­­­­­­­­­­­­­­


 





181


